                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



CPI Card Group, Inc. et al.,                 Civ. No. 17-3983 (SRN/BRT)

                      Plaintiffs,

v.

John Dwyer, et al.,                           ORDER ON MOTIONS TO COMPEL

                      Defendants.


Adam Gregory Chandler, Esq., Charles B. Rogers, Esq., James J. Long, Esq., Karen D.
McDaniel, Esq., Mira Vats-Fournier, Esq., and William Fitzsimmons, Esq., Briggs &
Morgan, PA, counsel for Plaintiffs.

Richard R. Voebel, Esq., Ryan, A. Olson, Esq., and Scott D. Blake, Esq., Felhaber,
Larson, Fenlon & Vogt, PA, counsel for Defendant Dwyer.

A. Robert Fischer, Esq., Gina K. Janeiro, Esq., and Janet M. Olawsky, Esq., counsel for
Defendants Multi Packaging Solutions, Inc., John Searfoss, and Ken Glinert.


       Now before the Court are several motions: (1) The MPS Defendants’ Motion to

Compel Supplementation of Discovery Responses and Damages Information (Doc. No.

570); (2) Defendant Dwyer’s Motion to Compel Concerning Written Discovery (Doc.

No. 579); (3) Plaintiffs’ Motion to Compel Discovery (Doc. No. 603); (4) Dwyer’s

Motion to Compel Concerning Custodians, Search Terms, and an Amended Protective

Order (Doc. No. 619); and (5) Unresolved Issues Raised in the October 24, 2018 Status

Call. (Doc. No. 617.) The Court held a hearing on these motions on November 9, 2018.

(Doc. No. 673.)
                                    BACKGROUND

       Magistrate Judge Franklin Noel issued the original Scheduling Order on January

16, 2018. (Doc. No. 227.) This case was reassigned to the undersigned on May 7, 2018

(Doc. No. 299), and an Amended Scheduling Order was issued on May 15, 2018. (Doc.

No. 319.) The parties were required to update their initial disclosures by January 19,

2018. (Doc. No. 319.) The Amended Pretrial Scheduling 1 Order provided that fact

discovery must be commenced in time to be completed by October 1, 2018. (Id.) Expert

discovery was scheduled to follow the completion of fact discovery. (Id.) A Third

Amended Scheduling Order was entered on October 5, 2018. (Doc. No. 568.) This order

confirmed that the deadline had passed for all written discovery and document

production, but that the time for taking fact depositions would be extended to December

17, 2018. (Id.) A Fourth Amended Scheduling Order was entered on October 26, 2018.

(Doc. No. 612.) To accommodate settlement discussions, the Court agreed to extend the

date for supplementation of discovery responses, including the production of actual

documents, to November 19, 2018. (Id.) In addition, the Court extended the deadline for

the completion of deposition fact discovery to January 18, 2019. (Id.) Expert deadlines

were adjusted to ensure that the experts had the benefits of fact discovery to prepare

expert reports. (Id.) The Court also set the deadlines for the submission of motions

regarding written fact discovery, ESI, the protective order, and upcoming fact



1
       The Third Amended Scheduling Order also provided: “If any party seeks to amend
the scheduling order to allow for any additional written discovery, they must show good
                                                       (Footnote Continued on Next Page)
                                             2
depositions. (Id.) The Fourth Amended Scheduling order alerted that parties that any

discovery ordered pursuant to motions to compel would be due on a fast track. (Doc. No.

612 at 2.)

                  APPLICABLE LAW GOVERNING DISCOVERY

       The parties have utilized various discovery tools to obtain factual information

from other parties and third parties. These discovery tools include interrogatories,

requests for the production of documents, and depositions. Federal Rule of Civil

Procedure 26 governs discovery in federal court. Fed. R. Civ. P. 26(b)(1):

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery
       need not be admissible in evidence to be discoverable.

       Discovery under the Federal Rules of Civil Procedure, however, is not without

bounds, even if relevance is shown. Federal Rule of Civil Procedure 26(b)(2)(C)

provides:

       (C) When Required. On motion or on its own, the court must limit the
       frequency or extent of discovery otherwise allowed by these rules or by
       local rule if it determines that:

              (i) the discovery sought is unreasonably cumulative or duplicative,
              or can be obtained from some other source that is more convenient,
              less burdensome, or less expensive;

(Footnote Continued From Previous Page)
cause and, because the deadline has passed, extraordinary circumstances.” (Doc. No.
568.)

                                             3
              (ii) the party seeking discovery has had ample opportunity to obtain
              the information by discovery in the action; or

              (iii) the proposed discovery is outside the scope permitted by Rule
              26(b)(1).

                                       ANALYSIS

I.     The MPS Defendants’ Motion to Compel Supplementation of Discovery
       Responses and Damages Information (Doc. No. 570)

       Since the filing of their motion, CPI has produced, or has agreed to produce, the

information requested in Paragraph 2(a)-2(f) of the Proposed Order from January 1, 2016

to the present. The remaining issues are addressed below. MPS’s motion is granted in

part and denied in part.

       A.     Motion to Compel Responses to RFPs

       This Court notes that the Proposed Order corresponds to MPS’s motion to compel

documents responsive to MPS RFP Nos. 12-13 and Glinert/Searfoss Nos. 5-6. (Doc. No.

578.) Essentially, MPS seeks discovery reciprocal to the scope of what CPI is receiving

in response to its document requests; however, the discovery requests are not the same:


       CPI’s Requests (Subject to Past          MPS’s Requests (Subject to This Motion)
       Motion to Compel)
        Set III, RFP 1. All communications            [MPS] REQUEST NO.
       (orally, via letter, email, power point,       12: All Documents which
       etc.) between MPS and any of the               relate in any way to the
       Specified Parties after January 1,             financial loss and/or
       2017 relating to potential work on             damages you claim was
       Transaction Cards, including but not           caused by MPS as alleged
       limited to request for proposals and           in the Complaint.
       responses to same.
        Set III, RFP 2. All Master Service            [GLINERT/SEARFOSS2]
        Agreements, Statements of                     REQUEST NO. 5: All
        Work, or agreements pursuant to               Documents which relate in
                                            4
       which work is performed                        any way to the financial
       between MPS and any of the                     loss and/or damages you
       Specified Parties since January 1,             claim was caused by the
       2017, relating to Transaction Cards.           acts of [Glinert/Searfoss] as
                                                      alleged in the Complaint.

       Set III, RFP 3. All MPS reports that           [MPS] REQUEST NO.
       show sales in dollars and units,               13: All Documents which
       costs of manufacture/production,               relate in any way to efforts
       and gross profits earned by                    you have made to mitigate
       customer project and/or program                the damages you allege to
       relating to Transaction Cards, by              be caused by MPS.
       fiscal periods of quarter and year
       from January 1, 2015 to present.
       Set III, RFP 6. All MPS documents              [GLINERT/SEARFOSS]
       and reports that show a(ny)                    REQUEST NO. 6: All
       discounts, deviation, or variation             Documents which relate in
       related to pricing Transaction Cards           any way to efforts you
       quoted or offered to each of the               have made to mitigate the
       Specified Parties                              damages you allege to be
                                                      caused by
                                                      [Glinert/Searfoss].

       Set II, RFP 6. All documents
       relating to MPS’s plans, pursuit or
       solicitation of, or current or
       prospective business with, any of
       CPI’s current or former customers,
       or CPI prospects as identified in the
       December 14, 2017 letter of Janet
       Olawsky to Karen McDaniel,
       attached hereto.

CPI aimed its requests at specific types and categories of documents. The requests at

issue in MPS’s motion are aimed at discovering documents that relate to CPI’s damages

claims. If MPS wanted types or specific categories of documents, it could have more

directly targeted the documents sought, rather than ask CPI to identify documents CPI




                                               5
believed “relate” to claims and efforts to mitigate. Moreover, requests seeking documents

that relate “in any way” are overbroad.

           With that said, however, Plaintiffs should not assume that they may reserve the

right to “subsequently rely” on discovery that they do not produce by the deadlines set

forth in this Court’s orders. (See Doc. No. 665, Declaration of Donald A. Gorowsky

(“Gorowsky Decl.”) ¶ 19 (“If I were to subsequently rely on financial data or projects

before January 1, 2015, it is my understanding that CPI would produce such financial

data or projects.”).) The scheduling orders were prepared consistent with Rules 1 and 16

and tailored to allow experts for both sides to consider the relevant factual information

before expert reports were due. If CPI wishes to potentially rely on any financial data or

projects that predates January 1, 2015, it should produce documents for the corresponding

years by the deadline set forth in this Order by November 30, 2018 or proceed at its

peril. 2

           In addition to what has been agreed to by the parties, CPI must produce the

information listed in Paragraph 2(a)-2(f) of the Proposed Order from January 1, 2015 to

January 1, 2016.

           As to the information listed in Paragraph 2(g)-2(j) of the Proposed Order for any

time period, MPS’s motion is denied. Further, it is premature to order the discovery of the


2
       This Court’s Order on this discovery dispute is non-dispositive and should not be
interpreted to suggest that the undersigned is making any determination of dispositive
issues or is previewing any decisions regarding potential disputes regarding the
introduction of certain evidence or preclusion of evidence.


                                                6
amount of attorney fees to be claimed. See Newman v. Union Pacific R. Co., No. 12-

2518-JTM-KGG, 2013 WL 1308977, at *1 (D. Kansas March 29, 2013).

       CPI must produce any documents that have not yet been produced but have been

provided to CPI’s damage experts (disclosed and undisclosed) by November 30, 2018 as

these would relate to damages or mitigation claims.

       B.     Supplementation

       CPI must update their production to include documents from July 1, 2017 to

October 31, 2018 3 as to MPS RFP Nos. 4, 12, 13, 15, 16, and 17 and Searfoss/Glinert

RFP Nos. 2, 3, 4, 5, and 6. Such supplementation does not mean that additional discovery

may open or that any depositions may be rescheduled. A full supplementation as to MPS

RFP No. 2 is denied as unduly burdensome given the broad scope of the Request, which

asks for “[a]ll documents which relate in any way to your claims against

[Glinert/Searfoss] or any other defendant in this case.” A full supplementation of

Searfoss/Glinert RFP No. 7 is also denied as unduly burdensome given the broad scope

of the Request (See RFP No. 7 (“All non-privileged Documents, including those with a

third party, regarding your claims against [Glinert/Searfoss].”).) If CPI has identified or

collected additional documents responsive to MPS RFP No. 2 or Searfoss/Glinert RFP

No. 7, such documents must be produced by November 30, 2018.




3
      Ongoing supplementation “to the present” will collide with Rule 1. Accordingly,
the Court has selected a recent end of month date to work from in order to satisfy the
November 30, 2018 deadline for the production of documents subject to this Order.

                                              7
II.    Defendant Dwyer’s Motion to Compel Concerning Written Discovery (Doc.
       No. 579)

       Since the filing of their motion, the parties have resolved disputes regarding

Defendant Dwyer’s request for information and/or documents regarding the six common

Prohibited Accounts; Defendant Dwyer’s Request for Production Nos. 6, 8, 11, 14 and

15; Defendant Dwyer’s request for missing email attachments in Plaintiffs’ document

production; and Defendant Dwyer’s request for un-redacted documents.

       The parties also resolved the dispute regarding Defendant Dwyer’s request that

Plaintiffs supplement their document production by producing text messages. With

regard to the resolution of the text message dispute, the parties must file a stipulation

reflecting their agreement by November 19, 2018. As part of the resolution of the text

message dispute, the parties also resolved the remaining ESI dispute regarding custodians

and search terms. The stipulation will include the parties’ agreement on those issues as

well. MPS’s motion is granted in part and denied in part. The remaining issues are

addressed below.

       A.     Interrogatory No. 10: Denied

       Defendant Dwyer requests that Plaintiffs supplement their Answer to Interrogatory

No. 10. Defendant Dwyer clarified that he sought supplementation relating to CPI’s claim

for attorney fees. Dwyer’s motion is denied as premature. See Newman, 2013 WL

1308977, at *1.




                                              8
       B.     Supplementation (confirmation) as to Interrogatories 12, 13, 14 and 16:
              Granted

       Interrogatory Nos. 12 and 13 warrant further discussion because of their

relationship to disputed RFP No. 12 below. Defendants are entitled to discover whether

CPI has shared the types of information CPI contends is confidential or trade secret

protected with third parties. Searches of a limited number of custodians pursuant to the

parties’ agreement on custodians and search terms, as discussed at the hearing, does not

satisfy CPI’s obligation to respond to interrogatories. Consistent with the foregoing

authority, “[a] company has a duty to conduct a reasonable investigation, make

reasonable inquiries of its employees, and fully respond to the interrogatories posed to

the company.” Morris v. Low’s Home Centers, No. 1:10CV388, 2012 WL 5347826, at *4

(M.D.N.C. Oct. 26, 2012) (citing 3M Innovative Props. Co. v. Tomar Elecs., Civil No.

05–756 (MJD/AJB), 2006 WL 2670038, at *10 (D. Minn. Sept. 18, 2006) (emphasis

added). See also Gonzales v. City of Albuquerque, No. CIV 09–0520 JB/RLP, 2010 WL

553308, at *8 (D.N.M. Feb. 9, 2010) (“The Defendants must make a reasonable effort to

answer these interrogatories, including talking to employees and looking at documents.”);

Hickman v. Wal–Mart Stores, Inc., 152 F.R.D. 216, 223 (M.D.Fl.1993)(“[The defendant]

has a duty to make a reasonable search of its business records and make a reasonable

inquiry of its employees and agents in order to obtain the information asked in Plaintiff's

interrogatories.”). If CPI satisfies its obligation to respond pursuant to Rule 33, then CPI

will be able to identify any corresponding documents in response to RFP No. 12 without

undue burden.


                                              9
       C.     Defendant Dwyer’s Request for Production: Granted in Part and
              Denied in Part

       Several of the remaining disputes between the parties relate the scope of discovery

of CPI’s financial information. Dwyer argues that CPI has improperly limited its

responses to the production of documents that CPI intends to rely on to support its

damages claim. The Court agrees that Defendants were entitled to seek discovery beyond

what Plaintiffs might choose to rely on to support their damages claim. 4 See hibu Inc. v.

Peck, Case No. 16-cv-1055-JTM-TJJ, 2017 WL 2472548, at *2–3 (D. Kan. June 8, 2017)

(finding that defendant is entitled to conduct discovery into the basis for plaintiff’s

damages calculations, including discovery which may permit rebuttal.) This obviously

assumes that a particular discovery request has been made and is within the scope of Rule

26.


4
        Rule 26(a)(1) requires the parties to disclose the identities of the witnesses and
documents that they “may use to support [their] claims and defenses, unless the use
would be solely for impeachment.” It is important to note that the initial disclosure
requirements were narrowed in 2000 to “cover only information that the disclosing party
may use to support its position.” See Comments, 2000 Amendment. After 2000, a “party
is no longer obligated to disclose witnesses or documents whether favorable or
unfavorable, that it does not intend to use.” Id. “As case preparation continues, a party
must supplement its disclosures when it determines that it may use a witness or document
that it did not previously intend to use.” Id. There is a significant difference between what
a party is required to disclose in their Rule 26(a) initial disclosures and what a party is
permitted to inquire into pursuant to Rule 26(b). To highlight this point, a party may not
intend to “use” an unfavorable document “to support [their] claims and defenses.” Id.
That same party, however, may have to produce the unfavorable document if it is sought
through a Rule 34 document request, assuming the request seeks discovery within the
scope of Rule 26. While a party’s initial disclosures may help to frame the scope, they do
not set the boundaries. In the end, “[m]utual knowledge of all of the relevant facts
gathered by both parties is essential to proper litigation.” Hickman v. Taylor, 329 U.S.
495, 507 (1947).

                                              10
       CPI insists that any discovery should not reach to CPI Card Group, Inc.,

explaining that its “current damages claim” is isolated to lost profits in its U.S. Prepaid

Debit business segment for specific customers and projects. (See Doc. No. 664 at 9–10;

see also Gorowsky Decl. ¶ 10.) According to the Defendants, however, CPI has taken the

position that its damages claim reaches beyond the single business entity to the CPI Card

Group Inc., opening the door to discovery of CPI Card Group’s financial data.

Specifically, with respect to RFP No. 9, Defendant seeks the non-consolidated financial

statements for CPI Card, Inc.

       With the above framework, the Court addresses the remaining disputes regarding

the Dwyer’s RFPs.

          • RFP No. 5. Granted.

          • RFP No. 9. Granted. Dwyer has established relevance. CPI has not, at least
            at this point, shown a lack of relevance. 5 Further, in opposing Dwyer’s
            motion, CPI has not shown burden or lack of proportionality regarding the
            production of CPI Card, Inc.’s “non-consolidated financial statements.”
            (See Doc. 664 at 9–10.)

          • RFP No. 12. Granted. See above. The Court notes that responsive
            documents, if they exist, could potentially correspond to the answer to
            Interrogatories 12 and 13.



5
       Counsel for CPI agreed to consult with the CPI entities to confirm Plaintiffs’
position regarding damages. Dwyer concedes that these documents need not be produced
“unless CPI can clarify that the other CPI entity is not claiming that it suffered financial
harm as a result of Dwyer.” (Doc. No. 581 at 16.) If the parties reach an agreement that is
different from this Court’s Order, they must file a joint stipulation that memorializes the
agreement. Either way, documents ordered or agreed to must be produced by the
November 30, 2018 deadline set forth in this Order.


                                             11
            • RFP No. 16. Granted in part and denied in part as overly broad as drafted.
              CPI must produce decks (PowerPoint), presentations, and other marketing-
              related Documents presented or provided to Prohibited Accounts from
              January 2016 to the present.

            • RFP No. 20. Granted. As discussed above, initial disclosure documents are
              often produced even without a request. Here, however, a corresponding
              written discovery request was made.

III.   Plaintiffs’ Motion to Compel Discovery (Doc. No. 603)

       Plaintiffs’ Motion is already subject to past orders. Responsive information and

documents subject to past orders must be produced by November 19, 2018.

IV.    Dwyer’s Motion to Compel Concerning Custodians, Search Terms and An
       Amended Protective Order (Doc. No. 619)

       A.      Custodians and Search Terms

       The disputes relating to custodians and search terms was resolved prior to the

hearing. As discussed above a joint stipulation reflecting the agreement must be filed by

November 19, 2018.

       B.      AEO Designations/Protective Order

       A separate Amended Protective Order will be issued.

V.     Unresolved Issues Raised in the October 24, 2018 Status Call (Doc. No. 617)

       A.      Fact Depositions

       CPI seeks additional time to conduct a second deposition of the individually

named defendants and to complete the 30(b)(6) deposition of MPS. The parties had

agreed that a second deposition could be taken, however, they did not agree to exceed the

time limit set forth in Rule 30. The request for additional time to depose the individually

named defendants is denied for lack of good cause. The request for additional time to
                                            12
complete the 30(b)(6) deposition is granted in part and denied in part. An additional 2

hours will be permitted. No expansion of the topics is allowed. Further, MPS is not

required to produce any particular individual as its designee 6 and the 30(b)(6) designee is

not subject to an individual deposition unless already noticed. MPS must comply with

Rule 30(b)(6) and the designee must be prepared on the topics to be covered. The topics

must be confirmed in a meet and confer between counsel prior to the deposition.

       Unless already agreed to, the parties may not seek the depositions of any other fact

witnesses unless they were noticed by the deadlines set forth in this Court’s scheduling

orders. If the parties have reached an agreement regarding fact depositions, they must file

a joint stipulation that memorializes their agreement by November 19, 2018.

       B.     AEO Designations/Protective Order

       As noted above, a separate Amended Protective Order will be issued.

                                         ORDER

       1.     As provided by the Fourth Amended Scheduling Order, written

discovery—including actual documents—already ordered to be completed pursuant to

this Court’s prior orders must be produced no later than November 19, 2018. All

discovery—including actual documents—ordered pursuant to this Order must be

produced no later than November 30, 2018;



6
        CPI complains that it was not made aware of the identity of MPS’s financial
records custodian. CPI, however, has not established that it made a discovery request to
learn the identity of the financial records custodian and that this information was
withheld, preventing CPI from timely noticing an individual fact deposition. As discussed
                                                        (Footnote Continued on Next Page)
                                             13
       2.     All stipulations required to be filed pursuant to this Order must be filed by

November 19, 2018;

       3.     The MPS Defendants’ Motion to Compel Supplementation of Discovery

Responses and Damages Information (Doc. No. 570) is GRANTED IN PART and

DENIED IN PART;

       4.     Defendant Dwyer’s Motion to Compel Concerning Written Discovery

(Doc. No. 579) is GRANTED IN PART and DENIED IN PART;

       5.     Plaintiffs’ Motion to Compel Discovery (Doc. No. 603) is GRANTED IN

PART and DENIED IN PART; and

       6.     Dwyer’s Motion to Compel Concerning Custodians, Search Terms, and an

Amended Protective Order (Doc. No. 619) is GRANTED IN PART and DENIED IN

PART.


Date: November 13, 2018.

                                   s/ Becky R. Thorson
                                   BECKY R. THORSON
                                   United States Magistrate Judge




(Footnote Continued From Previous Page)
above, MPS was not required to identify fact witnesses that it does not intend to offer as
part of their initial disclosures.

                                            14
